Case 18-30241   Doc 24   Filed 01/25/19 Entered 01/25/19 12:17:17   Desc Main
                           Document     Page 1 of 5
Case 18-30241   Doc 24   Filed 01/25/19 Entered 01/25/19 12:17:17   Desc Main
                           Document     Page 2 of 5
Case 18-30241   Doc 24   Filed 01/25/19 Entered 01/25/19 12:17:17   Desc Main
                           Document     Page 3 of 5
Case 18-30241   Doc 24   Filed 01/25/19 Entered 01/25/19 12:17:17   Desc Main
                           Document     Page 4 of 5
Case 18-30241   Doc 24   Filed 01/25/19 Entered 01/25/19 12:17:17   Desc Main
                           Document     Page 5 of 5
